Case: 3:20-cv-50361 Document #: 23-2 Filed: 03/10/21 Page 1 of 2 PagelD #:139
Case: 3:20-cv-50361 Document #: 22 Filed: 02/01/21 Page 1 of 2 PagelD #:133

THE STATE BANK GROUP’

P.O, Box 350 Wonder Lake, IL 60097 + 815-728-8000

WESTERN DIVISION- L f,

STANLEY J ROSZKOWSKI UNITED STATES COURTHOUSE x
327 SOUTH CHURCH STREET- ATTN: Judge Johnston & Magistrate Jensen ro 7

 

Cron l .
ROCKFORD, IL 61101 LEp/Ao g
fhe Gas @ O77
RE: CASE NO. 20 CV 50361/ IRON WORKERS... V KUJO INC. “er On .
Oy,
‘Rp

Dear Clerk for Judge Johnston &/or Magistrate Jensen:

You will find enclosed a “Third Party Respondent Answer to Citation Proceedings” to indicate due
diligent compliance in response to Citation (3'° party). In addition to this Answer, certain bank records
have been mailed to Plaintiff's attorney shown below as requested,

Par

Brice A : Kean ike BZ 3/2028

Denise M. Learned

Customer Service

The State Bank Group- Johnsburg State Bank
3503 N Chapel Hill Road

Johnsburg, IL 60051

Cc: Gregoria Marco, Attorneys at Law
Attn: Mike McGuire & Frank Marco

2 North LaSalle Street, Suite 1650
Chicago, IL 60602

  

EXHIBIT

B

   

TheStateBankGroup.com

  
Case: 3:20-cv-50361 Document #: 23-2 Filed: 03/10/21 Page 2 of 2 PagelD #:140
Case: 3:20-cv-50361 Document #: 22 Filed: 02/01/21 Page 2 of 2 PagelD #:134

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
WESTERN DIVISION

IRON WORKERS LOCAL UNION NO, 498
CASE NO 20 CV 50361
PLAINTIFFS,
Assigned Judge: Johnston
Magistrate Judge: Jensen

Vv.

KUJO, INC

a ee el

DEFENDANT

THIRD PARTY RESPONDENT ANSWER TO CITATION PROCEEDINGS

Johnsburg State Bank, a/k/a The State Bank Group, certifies under penalty of perjury that with
regard to the property of the judgment debtor, the Citation Respondent files the following
answer to the Citation to Discover Assets and is in possession of the following property of the
judgment debtor:

Defendant’s Checking Account, amount withheld: $107,174.20

According to the business records kept by the Citation Respondent, we show the above
information to be correct.

om
: , . 43 CA
 bcae 7 KeAANG

a
a
Boss
"Nene =

 

Denise M. Learned, as Respondent/Agent

The State Bank Group- Johnsburg Branch
3503 N Chapel Hill Road
Johnsburg, IL 60051
